NOTE: This order is nonprecedential.


  Wniteb ~tate~ ~ourt of §ppeaI~
      for tbe jfeberaI ~ircuit

                  ROBERTO CREA,
                  Plaintiff-Appellant,

                           v_
  CITY OF HOPE, CITY OF HOPE NATIONAL
 MEDICAL CENTER, AND BECKMAN RESEARCH
     INSTITUTE OF THE CITY OF HOPE,
            Defendants-Appellees,

                         AND

               DOES 1 THROUGH 20,
                   Defendants.


                       2011-1106


   Appeal from the United States District Court for the
Central District of California in case no. 08-CV-6464,
Judge George H. Wu.


                     ON MOTION


                      ORDER
CREA v. CITY OF HOPE                                         2

   Roberto Crea moves for an extension of time, until
August 16, 2011, to file his reply brief.

      Upon consideration thereof,

      IT Is ORDERED THAT:

      The motion is granted.

                                    FOR THE COURT


      JUL 192011                     lsi Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Robert J. Yorio, Esq.
    Joseph M. Lipner, Esq.
s21                                      II.S. couJ~~~~PEALS FOR
                                            THE FEDERAL CIRCUIT

                                              JUL 19 lOll
                                                JANHORBALY
                                                   CLERK